Citation Nr: 0934358	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  04-09 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder. 


REPRESENTATION

Appellant represented by:	Sean Ravin, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and T.S.


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from a February 2003 rating 
decision of the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Phoenix, Arizona in which the RO 
denied the appellant's claim of entitlement to service 
connection for a mental disability.  The appellant, who had 
active service from February 1971 to November 1971, appealed 
that decision to the BVA.  Thereafter, the RO referred the 
case to the Board for appellate review.    

In October 2006, the Board denied the appellant's claim after 
recharacterizing the issue on appeal as a claim of 
entitlement to service connection for an acquired psychiatric 
disorder.  The appellant appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims ("CAVC" 
or "Court").  In a September 2008 memorandum decision, the 
Court vacated and remanded the Board's decision on the basis 
that VA failed to assist the appellant in substantiating his 
claim when it denied a request to postpone a BVA hearing 
sought by the appellant on the basis that the Board was 
statutorily required to consider cases in docket order and 
that it could not delay adjudication of the case pending the 
appellant's release from criminal incarceration. See 
September 2008 memorandum decision; October 2008 CAVC order.  
Subsequent to the return of the appellant's appeal to the 
Board, the Board remanded the case to the RO for the purpose 
of scheduling the appellant for a BVA Travel Board hearing. 
January 2009 BVA decision.  Such a hearing took place before 
the undersigned Veterans Law Judge in July 2009.  During the 
hearing, the appellant stated his desire to appear pro se at 
the hearing as his attorney was not present. July 2009 BVA 
hearing transcript, p. 2. 

After reviewing the appellant's hearing transcript in 
conjunction with the other evidence of record, the Board 
finds that additional development of the claim is necessary.  
As such, the appeal is hereby REMANDED to the RO in 
Cleveland, Ohio.  The RO will contact the appellant if 
further action is required on his part.  




REMAND

During his July 2009 BVA hearing, the appellant testified 
that he took a handful of LSD while in-service aboard ship, 
which led to his being evaluated by a drug counselor. July 
2009 BVA hearing transcript, p. 4.  He stated that he told 
the drug counselor that he was having hallucinations and 
hearing things; and that the drug counselor referred him to a 
psychiatric doctor on shore in Norfolk, Virginia. Id.  
According to the appellant, the psychiatric doctor he saw in 
Norfolk, Virginia recommended that he be discharged from 
service. Id., p. 5.  Subsequent to being discharged from 
service, the appellant reports that he continued to hear 
voices and felt paranoid. Id., pgs. 5-10.  In addition to the 
foregoing, the appellant testified that he was incarcerated 
with the Arizona Department of Corrections from January 1993 
to January 2008. Id., p. 14.  During this time frame, he 
participated in mental health treatment and therapy, to 
include being prescribed medications for paranoid 
schizophrenia. Id., pgs. 14-15.  Since his release from 
prison, the appellant has received treatment for his mental 
health disorder at the VA outpatient medical clinic in 
Gainesville, Ohio. Id., pgs. 15-17, 22.   

A review of the appellant's claims file reveals VA medical 
records dated from May 1975 to July 1983 and private medical 
records dated January 1993 to December 2002.  Since VA has 
been placed on notice via the appellant's hearing testimony 
that there may be outstanding VA and private medical records 
pertinent to the appellant's claim, a remand of the 
appellant's claim is necessary in order for the RO to obtain 
copies of these outstanding medical records so that they may 
be considered in the adjudication of the appellant's claim. 
See 38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 ("VCAA") and 
implementing VA regulations is 
completed, including the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A and 5107. See also 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

2.  The RO should contact the appellant 
and request that he provide the names 
and addresses of any medical provider 
who has provided him mental health 
treatment since his separation from 
service, to include the complete name 
and address of "Dr. Kumar" (whom he 
referred to during his July 2009 BVA 
hearing and who, from the record appears 
to have been associated with the East 
Camelback Hospital in Mesa, Arizona). 
See July 2009 BVA hearing, p. 21.  In 
doing so, the appellant should be asked 
to provide medical authorizations for 
the release of medical records from the 
above-referenced providers, to include 
Dr. Kumar.  
The RO should also request an 
authorization from the appellant for the 
release of his medical records from the 
Arizona Department of Corrections.  
Utilizing the appellant's releases, the 
RO should contact appropriate Department 
of Correction officials and the private 
medical providers discussed above and 
request any outstanding medical records 
not already associated with the claims 
file.    

3.  The RO should obtain a copy of any 
outstanding treatment records related to 
the appellant from the VA medical 
facilities located in Gainesville, Ohio. 

4.  Subsequent to the completion of the 
foregoing, the RO should undertake any 
additional development deemed necessary, 
to include affording the appellant a VA 
examination with an appropriately 
qualified metal health examiner.  If a 
VA examination is scheduled, the 
appellant's claims file should be made 
available to the examiner.  The examiner 
should be asked to provide an opinion as 
to whether it is at least as likely as 
not that the appellant entered service 
with a pre-existing mental health 
disorder that was aggravated in service, 
initially manifested a psychiatric 
disorder in service, or manifested a 
psychiatric disorder as the result of 
willful drug use in service or 
thereafter.  A clear rationale for all 
opinions expressed will be very useful 
to the Board. 

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his attorney should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development; and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the appellant 
unless he is notified.

The appellant's claim must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 


other appropriate action must be handled in an expeditious 
manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).



